DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Terminal Disclaimer
The terminal disclaimer filed on 9/3/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the parent has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1, 9 and 17 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, calculating, by the network device, an uplink service qualification value that indicates an uplink speed and a downlink service qualification value that indicates a downlink speed for the prospective fixed wireless service based on the expected downlink speed value, the 
 

	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2017/0339630 (published 23 Nov. 2017) [hereinafter Ketonen] teaches a system for measuring and reporting wireless network service quality using remote devices.  The system comprising a control server, a wireless device, and a wireless network testing software application, which is transmitted to the wireless device but does not teach calculating, by the network device, an uplink service qualification value that indicates an uplink speed and a downlink service qualification value that indicates a downlink speed for the prospective fixed wireless service based on the expected downlink speed value, the expected uplink speed value, the downlink path loss value, and the uplink path loss value. 	b. U.S. Pre-Grant Publ'n. No. 2020/0059428 (published 20 Feb. 2019) [hereinafter Nadeau] teaches a wireless network service testing assessment method comprising calculating a service score; calculating a network score;  

Additionally, all of the further limitations in 2 – 8, 10 - 16 and 18 - 20 are allowable since the claims are dependent upon the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
September 9, 2021Primary Examiner, Art Unit 2471